PER CURIAM.
The services for which the plaintiff recovered were specially provided for in the contract evidenced by the plaintiff’s letter of May 29, 1907, and the acceptance by the defendant on the same day. These letters created a separate contract to do certain work, entirely distinct from the general contract, which was held in abeyance, pending certain tests, etc., which had not been completed. The plaintiff performed the contract in suit, but the defendant failed to perform, and this action was brought to recover damages for the breach.
The questions are not intricate, and have been carefully considered, and we think correctly decided in the court below.
The judgment is affirmed, with costs, on the report and opinion of the referee and the opinion of the district judge.